Hoffman, J.
At issue herein is the meaning and application of the “longevity” sentence inserted at the very bottom of the salary schedule set forth in the 1979 master agreement and the association’s newsletter’s interpretation of that sentence.
The disputed sentence provides generally that longevity increments will be based on total teaching service as defined by the Ohio Revised Code. Its plain language refers to the Ohio Revised Code, not to any specific section therein. We agree with the following:
“It is a fundamental rule of statutory construction that sections and acts in pari materia, that is ‘in relation to the same matter, subject or object’ should be construed together. * * *” 50 Ohio Jurisprudence 2d 189, Statutes, Section 216.
The applicable sections are R.C. 3317.13 and 3317.14. R.C. 3317.13 reads in pertinent part:
“(A) As used in this section, ‘years of service’ includes the following:
“(1) All years of teaching service in the same school district * * *;
“(2) All years of teaching service * * * in another public school * * *;
“(B) * * * In calculating the minimum salary any teacher shall be paid pursuant to this section, years of service shall include the sum of all years of the teacher’s teaching service included in divisions (A)(1), (2), (3), and (4) of this section; except that any school district employing a teacher new to the district shall grant such teacher a total of not more than ten years of service pursuant to divisions (A)(2), (3), and (4) of this section.
ti* * *
“Each teacher employed by a board of education in a school district shall be fully credited with placement in the appropriate academic training level column in the salary schedule of the district with years of service properly credited pursuant to this section or section 3317.14 of the Revised Code. * *
R.C. 3317.14 reads in pertinent part:
“Any board of education participating in funds distributed under Chapter 3317. of the Revised Code shall annually adopt a teachers’ salary schedule with provision for increments based upon training and years of service. Notwithstanding section 3317.13 of the Revised Code, the board may establish its own service requirements provided no teacher receives less than the amount required to be paid pursuant to section 3317.13 of the Revised Code and provided full credit for a minimum of five years of actual teaching and military experience as defined in division (A) of section 3317.13 of the Revised Code is given to each teacher. ” (Emphasis added.)
Pursuant to R.C. 3317.14, the appellant did establish its own service requirements, which appear in the 1973 Personnel Procedures Handbook as follows:
“Service credit is defined as the number of years of experience in the Maple Heights City Schools as a properly certificated regular employee, plus *318the original credit granted for outside experience at the time of employment. ” (Emphasis added.)
The original service credit granted to appellee Lambert complies with R.C. 3317.14.
The salary schedule, as set forth in the 1979 master agreement between the board and the association, caused Lambert to receive more than the amount required to be paid under R.C. 3317.13, and the five years’ service credit granted to her for actual teaching experience prior to her employment in the Maple Heights school system met the requirements of R.C. 3317.14.
Just as R.C. 3317.14 required the board to grant Lambert a minimum of five years of service credit for her prior outside teaching experience, the companion section, R.C. 3317.13 (B), restricted the board to the maximum grant of ten years’ service credit for this experience.
It was not until after the conclusion of negotiations that the association announced its purported official position in its newsletter, The Candle.1 The intent of the parties as to the meaning of disputed language in a collective bargaining agreement must be considered in light of the facts and circumstances of the negotiations of the agreement. In this case, it is the negotiating teams, as selected by both sides, which are apprised as to the position of the principals and which discuss, negotiate and clarify the issues. The association’s post-negotiation statement, simply announced an incorrect position, for the evidence demonstrates that there were no changes as to prior teaching service credits in the 1979 contract. Any doubt caused by the insertion of the disputed language must be resolved against appellees in light of all the circumstances in which it was adopted.
Further, as stated in Corbin on Contracts (1963) 477, Section 543 (A):
“* * * A party will not be permitted to build up his case by self-serving statements.”
And, “parol evidence as to what a party thought or meant, or communicated to someone other than the party is admissible only when offered by his opponent. ***” Id. at 281 (1980 Supp.).
We find the article which appears in the newsletter, The Candle, to be parol evidence.
Concluding, this court finds that the meaning of “total teaching service” in this case is the five years of service credit originally granted Lambert in 1958, plus the actual number of years served since then in the Maple Heights school system. Accordingly, the judgment of the court of appeals is reversed and that of the trial court is reinstated.

Judgment reversed.

Celebrezze, C.J., Locher and Holmes, JJ., concur.
*319W. Brown, Sweeney and C. Brown, JJ., dissent.
Hoffman, J., of the Fifth Appellate District, sitting for J. P. Celebrezze, J.

 This court rejects the official label placed on the article in The Candle by the court of appeals. House organs of this nature are traditionally self-serving, and their ersatz legal interpretations are not binding on parties to a collective bargaining agreement.